Citation Nr: 0209617	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sigmoid colon 
cancer as secondary to irritable bowel syndrome (IBS).

2.  Entitlement to service connection for hydrocephalus as 
secondary to head injury.

3.  Entitlement to a rating in excess of 10 percent for IBS.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

6.  Entitlement to special monthly compensation benefits 
based on the need for regular aid and attendance or on 
housebound status.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


FINDINGS OF FACT

1.  In November 1999, the Los Angeles, California Department 
of Veterans Affairs (VA) Regional Office (RO) issued a rating 
decision denying service connection for sigmoid colon cancer 
as secondary to IBS and service connection for hydrocephalus 
as secondary to head injury, and granting service connection 
for IBS (rated 10 percent) and bilateral hearing loss (rated 
); the decision was appealed to the Board of Veterans' 
Appeals (Board).

2.  In May 2000, the RO issued a rating decision denying a 
total rating based on individual unemployability due to 
service-connected disabilities and special monthly 
compensation based on the need for regular aid and attendance 
or on housebound status; this decision was likewise appealed 
to the Board. 

3.  On August 5, 2002, the Board learned that the veteran 
died in March 2002.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of these claims.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran who was the appellant in this case served on 
active duty from March 1943 to December 1945.

In November 1999, the RO issued a rating decision denying 
service connection for sigmoid colon cancer as secondary to 
IBS and service connection for hydrocephalus as secondary to 
head injury.  Service connection for IBS and bilateral 
hearing loss was granted.  The IBS was rated at 10 percent 
and the bilateral hearing loss as noncompensable.  The 
November 1999 decision was appealed to the Board.  

In May 2000, the RO issued a second rating decision denying 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities and 
entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance or on housebound 
status.  This decision was also appealed to the Board. 

A death certificate received by the RO August 5, 2002, before 
the Board had issued a decision in this case, reflects that 
the veteran died in March 2002.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.



ORDER

The appeal is dismissed. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

